ORDER

PER CURIAM:
AND NOW, this 5th day of May, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 9, 1998, it is hereby
ORDERED that JILL LOUISE RYGWALSKI, be and she is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years, retroactive to November 13, 1995, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.